Citation Nr: 1015808	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-19 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for left-sided facial nerve 
iatrogenic damage after the resection of a left parotid 
enlargement.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to 
February 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the VA 
Regional Office (RO) in St. Petersburg, Florida.  The Board 
previously remanded the appeal in May 2008 for additional 
development and consideration.  A review of the record shows 
that the RO has complied with all remand instructions to the 
extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  During a May 1987 surgery for left superficial 
parotidectomy and cranial nerve VII repair, the Veteran 
sustained left-sided facial nerve damage.  

2.  There is no competent evidence that left-sided facial 
nerve damage was due to faulty VA treatment rendered, or 
constituted an unforeseeable event.


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for left-sided facial nerve iatrogenic damage after the 
resection of a left parotid enlargement have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in February 2003 and 
November 2003 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording him a VA 
examination.  VA informed the claimant of the need to submit 
all pertinent evidence in his possession, and provided 
adequate notice of how disability ratings and effective dates 
are assigned.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

Background

Medical records from the VA Medical Center in Gainesville, 
Florida show that the Veteran underwent surgery in May 1987 
for left superficial parotidectomy and cranial nerve VII 
repair.  At the Board hearing in March 2008, the Veteran 
alleged that he did not give informed consent for the May 
1987 surgery.  

The Veteran underwent a VA examination in June 2004.  
Following physical examination, the examiner diagnosed 
iatrogenic left nerve transection during surgery for a left 
parotid surgery that occurred in a VA facility in 
Gainesville, Florida in 1987 with residual left nerve facial 
paralysis.  The examiner opined that it is clearly documented 
that the left facial nerve paralysis occurred as a 
complication of surgery in 1987, and therefore should be 
treated as a complication of surgery in a VA facility.  

A VA examination addendum opinion dated in July 2004 reflects 
that the examiner opined that the injury to the left facial 
nerve is a known possible complication of the surgery and 
does not reflect negligence in this case.  It is an 
unfortunate outcome.  

A VA examination opinion dated in February 2009 reflects that 
the examiner reviewed his notes from 2004, both the original 
exam and the addendum, as well as an ENT note from Daytona.  
The examiner opined that there was clearly a preoperative 
consent obtained on April 24, 1987 for a superficial 
parotidectomy.  The risks of infection, bleeding, facial 
nerve injury were clearly spelled out in the pre-operative 
consent and nurses' notes confirm that the Veteran understood 
the risks of surgery.  Most of the parotid masses are 
superficial, even if they extend deeper, usually the facial 
nerve is spared.  The examiner noted that it clearly was an 
operative complication of this procedure that resulted in the 
Veteran's facial nerve paralysis.  The examiner stated that 
this was an unfortunate complication, but it was explained to 
the Veteran before the surgery that this was a possibility, 
although small, still a possibility.  This does not signify 
carelessness or poor training in the performance of this 
procedure.  There clearly was an appropriate pre-operative 
consent in the records and notation that the Veteran 
understood this.  

A VA examination opinion dated in July 2009 reflects that the 
Veteran has a long history of organic brain syndrome and has 
been called schizophrenic in many psychiatric notes.  The 
examiner noted that one might take issue that the Veteran may 
not have been mentally competent to give a consent given his 
disability.  The examiner stated that the operative note of 
December 27, 1987 clearly and honestly described the 
superficial parotidectomy that did yield the complication of 
torn facial nerve, that was quickly recognized visually and 
showed facial nerve in frozen section of the pathology.  
There was an immediate ranastomosis of the 2 ends of the 
facial nerve and so noted in full dictated operative note.  
The only thing the examiner questioned was that no 
complications from the operation were noted in the operative 
report.  The examiner reiterated that left-sided facial nerve 
iatrogenic damage was an unfortunate, but described and pre-
warned complication in the pre operative consent for the 1987 
surgery.  The examiner opined that this did not represent 
lack of skills, care, or attempt to mislead the Veteran in 
any way.  The examiner's concerns are with the Veteran's 
competence to give consent and the one misstatement on the 
operative report form stating 'none' to complications.  

Legal Criteria

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358(a).

To be awarded compensation under 38 U.S.C.A. § 1151, the 
veteran must show that VA treatment (or other qualifying 
event) resulted in additional disability, and further, that 
the proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of the disability was an event which was not 
reasonably foreseeable.  38 U.S.C.A. § 1151; VAOPGCPREC 40-97 
(Dec. 31, 1997), 63 Fed. Reg. 31,262 (1998).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other relevant incident in which the claimed 
disease or injury was sustained upon which the claim is 
based, is compared to the veteran's condition after such 
treatment, examination or program has stopped.  38 C.F.R. 
§ 3.361(b).

Provided that additional disability exists, the next 
consideration is whether the causation requirements for a 
valid claim for benefits have been met, to consist of both 
actual and proximate causation.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the veteran's 
additional disability.  If it is shown merely that a claimant 
received medical care or treatment, and has an additional 
disability, that in and of itself would not demonstrate 
actual causation.  38 C.F.R. § 3.361(c)(1).

The proximate cause of the disability claimed must be the 
event that directly caused it, as distinguished from a remote 
contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment or other 
instance of fault proximately caused the additional 
disability, it must be shown that VA failed to exercise the 
degree of care expected by a reasonable treatment provider, 
or furnished the treatment at issue without informed consent.  
38 C.F.R. § 3.361(d)(1).  Proximate cause may also be 
established where the additional disability was an event not 
reasonably foreseeable, based on what a reasonable health 
care provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable medical provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider the type of risk that a reasonable health care 
provider would have disclosed as part of the procedures for 
informed consent (in accordance with 38 C.F.R. § 17.32).  38 
C.F.R. § 3.361(d)(2).

Analysis

Here, the record does reflect that the Veteran has residual 
or additional disability caused by the VA surgery in 1987.  
What remains to be shown for the Veteran to establish 
entitlement to the benefit he seeks is that some element of 
fault on the part of VA was the proximate cause of the 
additional disability, or that the additional disability was 
due to an event not reasonably foreseeable.  There is no 
indication in the competent (medical) evidence of record that 
VA fault (carelessness, negligence, lack of proper skill, 
error in judgment, et. al.) was in any way a factor in 
causing the Veteran's additional disability.  As noted above, 
the July 2009 VA examiner opined that the Veteran's left-
sided facial nerve iatrogenic damage did not represent lack 
of skills, care, or attempt to mislead the Veteran in any 
way.  As to whether the additional disability resulted from 
an event not reasonably foreseeable, it is noteworthy that 
the VA examiner indicated that the Veteran's left-sided 
facial nerve iatrogenic damage was an unfortunate, but 
described and pre-warned complication in the pre operative 
consent for the 1987 surgery.  There was no medical evidence 
to the contrary.  The evidence showed that the Veteran was 
given the necessary informed consent.  The Board notes that 
the VA examiner did indicate some question as to whether the 
Veteran was competent to provide informed consent for the 
1987 surgery.  However, VA outpatient treatment records dated 
in July 1987 reflect that the Veteran was found to be 
competent at the time of discharge from surgery to handle his 
own funds.  Thus, the Board finds that the Veteran was 
competent to provide informed consent for the 1987 surgery.  

The Board has considered the appellant's belief that VA's 
negligence during the 1987 surgery caused additional 
disability.  As noted, there is no competent medical evidence 
or opinion of record that demonstrates that the Veteran has 
left-sided facial nerve iatrogenic damage as a result of 
fault on the part of VA, or was an event not reasonably 
foreseeable.  The Board recognizes that lay statements may 
serve to support claims by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); See Jandreau, supra; see Buchanan, supra.  
However, the issue in this case is a complex matter which 
requires specialized training for a determination as to 
causation, standard of care, foreseeability, etc., and it is 
therefore not susceptible of resolution by lay opinions.

The Board finds that there is a preponderance of the evidence 
against the Veteran's claim for compensation under § 1151.  
The evidence does not show that the Veteran has additional 
disability as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care or medical 
treatment.  

As there is a preponderance of the evidence against the 
claim, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for left-sided facial nerve iatrogenic damage 
after the resection of a left parotid enlargement at a VA 
Medical Center is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


